ORDER

PER CURIAM.
AND NOW, this 2nd day of October 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Can a mortgagee who takes ownership of real property by deed in lieu of foreclosure, during the period when a municipal lien arising from its mortgagor’s debt for gas services *561was lost due to a municipality’s failure to timely file the lien, enforce the three-year statute of limitation on municipal liens set forth in Section 7143 of the Municipal Claims Act, notwithstanding the provision of Section 7432 that permits municipalities to revive lost municipal claims against their debtors at any time?